Citation Nr: 1710762	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-24 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 2005 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran was scheduled for an August 2012 Travel Board, but in July 2012, the Veteran withdrew his hearing request.  

The Board remanded this claim in August 2014 for further development to include requesting any outstanding medical records and providing the Veteran with an updated VA examination.  The claim has since returned for further appellate consideration.  


FINDING OF FACT

During the entire appeal period, the Veteran's service-connected right ankle disability has manifested as moderate limited motion primarily productive of ankle tightness, lack of endurance and painful motion.  


CONCLUSION OF LAW

The criteria have been met for an initial 10 percent rating for right ankle disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Veteran's right ankle claim arises from his disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's record includes his service treatment records (STRs), post-service VA treatment records, and lay statements in support of the claim.  The Veteran was afforded pertinent VA compensation examinations in December 2008 and September 2015. 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

II.  Increased Rating

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016). When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The provisions of 38 C.F.R. §4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his or her belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Layno v. Brown, 6 Vet. App. at 470 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III.  Analysis

The Veteran's right ankle disability is rated as noncompensable under DC 5271, which pertains to limited motion of the ankle.  38 C.F.R. § 4.71a, DC 5271 (2016).  Pursuant to this code, marked limitation warrants a 20 percent rating, while moderate limitation warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5271 (2016).  The normal range of motion of the ankle is from 0 to 20 degrees for dorsiflexion, and from 0 to 45 degrees plantar flexion.  Id., Plate II.

When evaluating disabilities that are based on limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pain on movement, swelling, deformity, or atrophy from disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59  is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The service treatment records (STRs) show the Veteran twisted his ankle when he stepped in a hole while running.  He fractured the ankle and was sent to the hospital.  See May 2005 service treatment records.  The surgery required insertion of a plate and six screws.  He spent four months in rehabilitation.  The Veteran returned to full duty but has residuals for his ankle fracture.

The Veteran contends his right ankle disability should be compensable.  He states that as a result of his ankle disability he cannot walk or run long distances, his stride has changed, his ankle caused problems while he was in the police academy, and he experiences painful motion during physical activity.  See September 2009 Statement.  In addition, he contends that his ankle clicks and pops, locks up with a sharp pain, and it is not as flexible as his left ankle.  See September 2011 Statement.

In December 2008, the Veteran was afforded a VA examination.  The Veteran reported that he occasionally turned his ankle but not to a full sprain.  During these flares, he would experience dull pressure type pain on the lateral aspect of the malleolus, which could increase as high as 6 out of 10 on a 1 to 10 pain scale and last for two to three days.  The Veteran reported the ankle did not lock up.  He did not have pain other than during his flares that occurred about twice a month.  He denied any issues with the weather.  The Veteran had not been prescribed bed rest or hospitalized since service.  He did not use any assistive devices and there have been no other surgeries.  

The examiner found the Veteran's ankle disability had no functional impact.  However, the Veteran demonstrated some instability because of the occasional ankle turning.  The Veteran explained his disability did not affect his occupation or daily activities, such as going up or down stairs, standing, walking, and running.  On days he had a flare, he would choose not to go hunting, running, or walking for long periods at the mall.

The Veteran received an additional VA examination in September 2015.  The Veteran was diagnosed with a right ankle fracture that occurred in service.  He did not report any flare-ups or functional loss.  

The Veteran had normal range of motion to 20 degrees for dorsiflexion and to 45 degrees for plantar flexion.  There was no evidence of pain with weight bearing.  In addition, there was no objective evidence of localized tenderness or pain on palpation of the joint, or crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function.  There were also no additional contributing factors of disability.  He had normal muscle strength on plantar flexion and dorsiflexion.  There was no muscle atrophy or ankylosis.  The examiner did not suspect ankle instability or dislocation.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to his right ankle disability.  Although the Veteran had a scar from his ankle surgery, it was not painful or unstable and the total area measured 8 centimeters by .2 centimeters.  There were x-rays from September 2015 that showed intact internal fixation hardware in place in an old healed fracture of the distal fibula and no acute plain radiographic abnormality.  

The examiner concluded that the Veteran's ankle condition did not have a functional impact on his ability to perform any type of occupational task, such as standing, walking, lifting, and sitting.  

During the course of the appeal, the Veteran has competently and credibly reported experiencing right ankle tightness, lack of endurance and painful motion.  The December 2008 VA examiner noted his flares demonstrated instability in the joint due to the Veteran turning his ankle.  In light of the above-noted lay and medical evidence, and in consideration of this functional impairment and the holdings of Deluca, Mitchell, and Burton, the Board finds that, resolving all doubt in the Veteran's favor, moderate right ankle limited motion is approximated.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  38 C.F.R. § 4.71a, DC 5271.

He is not entitled to a higher rating for his ankle.  To warrant a higher rating, the evidence would have to show a marked limitation, which the lay and objective evidence has not shown.  Pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

IV.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. 

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected right ankle disability is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  The Veteran's signs and symptoms and their resulting impairment, are contemplated by the rating schedule.  Therefore, those criteria are not inadequate, and a referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008).

As shown above, the Veteran's right ankle disability is primarily productive of tightness, lack of endurance and painful motion.  Notably, these signs and symptoms, and their resulting impairment and functional loss, are contemplated by the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5257, DeLuca, Mitchell, supra.  Accordingly, the rating criteria contemplate the Veteran's service-connected right ankle disability.  There is no evidence in the record or allegation of symptoms of and/or impairment due to this disability not encompassed by the criteria for the schedular ratings already assigned.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is therefore not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Accordingly, an extraschedular rating is not warranted.


ORDER

An initial 10 percent rating for the right ankle disability is granted, subject to the laws and regulations governing monetary benefits.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


